Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 - 42 are pending.  Per applicant’s remarks of 03/15/2022, claims 21, 22, 24, 29, 33, 34, 36 and 41 are withdrawn from consideration.  Claims 25 - 28 depend from withdrawn claim 24 and claims 37 - 40 depend from withdrawn claims 36 and are therefore withdrawn. 
Claim 23 recites elements from withdrawn claim 22, specifically the spacer element.  It is also noted that the upper and lower, three-dimensional sliding surfaces, of the spacer element are not discussed in the elected embodiment. Therefore claim 23 is withdrawn. Similarly, claim 35 recites the upper and lower three-dimensional sliding surfaces which are not discussed nor disclosed in the currently elected embodiment.  The current embodiment appears to have two spacer elements, refs. 34-1 and 34-2, which themselves appear to have a flat upper and lower surfaces.  Therefore claim 35 is withdrawn.  
Claims 16 - 20, 30 - 32, and 42 are under examination. 
Applicant's election with traverse of Species XI in the reply filed on 03/15/2022 is acknowledged.  The traversal is on the ground(s) that the expansion device of Moskowitz does not meet all of the limitations of the claims.  More specifically, the limitation “the upper support surface and the lower support surface are each variable in lateral extension” because only one support surface is so affected. This is not found persuasive because the lateral expansion of the device is variable in length, in other words the amount of expansion may vary.  In addition, applicant argues that Moskowitz does not disclose a placeholder for spinal surgery…, wherein the expansion device is configured to carry out the change in the lateral extension and the vertical distance in two movement courses which are independent of one another and freely definable and coded in the placeholder, by operation of a single drive.  It is noted that this limitation is only required by independent claim 31, not 16.  Thus, they do not share this special technical feature.  Moskowitz discloses an expansion device, as detailed in the Requirement for Restriction, in which two different movement courses carry out the change in lateral and vertical expansion, as detailed in paragraphs [0044, 47]. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an expansion device” in claims 16 and 31and “an interengaging structure” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the expansion device, the specification discloses movable spacer elements 34-1, 34-2 which move in opposite direction on a screw spindle 31 within guide tracks.  Therefore, the structure determined sufficient to perform the function of expansion is considered to be a movable wedge and spindle or functional equivalents thereof. 
Regarding the interengaging structure, as shown in figures 25a-c, the top and bottom support have an interengaging structure in the form of teeth.  Therefore, the structure determined sufficient to perform the function of permitting lateral movement is considered to be teeth or other interlocking structures or functional equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16 - 20, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aghayev et al. (US 2017/0209282 A1).

Regarding claim 16, Aghayev discloses an intervertebral cage (Abstract) fully capable of functioning as a placeholder for spinal surgery, comprising: 
- an upper support (paragraph [0054], ref. 120a, Fig. 1) having an upper support surface (top surface) and a lower support (paragraph [0054], ref. 120b, Fig. 1) having a lower support surface (bottom surface), a relative position of the upper support and the lower support being changeable (Fig. 9A), wherein the upper support surface as well as the lower support surface each have a first sub-surface and a second sub-surface (the sub-surfaces are comprised of the mating surfaces of recesses and arms  refs. 139, 138 as shown in Figs. 9B-9D), which touch at edges thereof when the placeholder is in a closed state (Fig. 9B) and 
- an expansion device (paragraph [0054], refs. 140, 170, 180), by application of which the upper support surface and the lower support surface are each variable in lateral extension by a lateral moving apart of the first subsurface and second sub-surface of each of the upper support surface and the lower support surface up to a maximum separation amount between a minimum lateral extension and a maximum lateral extension (paragraphs [0054, 65], Fig. 9A, 9C) as well as in a vertical distance between a minimum height and a maximum height of the placeholder (paragraphs [0054, 65], Fig. 9A, 9D), so that the placeholder can be adjusted between a closed and an expanded state (Figs. 9A-9D), 

    PNG
    media_image1.png
    313
    644
    media_image1.png
    Greyscale
- wherein the first sub-surface and the second sub-surface of the upper support as well as the first sub-surface and the second sub-surface of the lower support surface comprise an interengaging structure on the edges at which they touch in the closed state (paragraph [0064] discloses arms ref. 138 which engage with recesses ref. 139 and are considered to be the interengagins structure which touch in the closed state Fig. 9B), which is designed such that, in the event of an expansion, the interengaging struture permits a lateral moving apart of the first sub- surface as well as the second sub-surface (paragraph [0064]) and, in the expanded state, a lateral gap running perpendicular to the direction of the lateral moving apart through the upper and the lower support surface has a gap width, which is smaller than the maximum separation amount (see remarked Fig. 9C below).


Regarding claim 17, Aghayev discloses the placeholder according to claim 16, wherein the gap width of the lateral gap is zero even in the expanded state (as shown in Fig. 9C, the arms ref. 138 and recess ref. 139 overlap, creating a gap of zero at those contact points).  

Regarding claim 18, Aghayev discloses the placeholder according to claim 16, wherein the upper and the lower support are shaped in such a way that, during the lateral moving apart, the interengaging structure of the first sub-surface slides mounted on a first support structure in a part of the support associated with the second sub-surface and the interengaging structure of the second sub-surface slides mounted on a second support structure in a part of the support associated with the first sub- surface (the arms are recesses, refs. 138, 139, slide relative to one another).  

Regarding claim 19, Aghayev discloses the placeholder according to claim 16, further wherein the expansion device is configured to carry out the change in the lateral extension and the vertical distance in two movement courses which are independent of one another and freely definable and coded in the placeholder, by operation of a single drive (paragraph [0067] discloses a first movement in which spacers refs. 180 are moved towards one another to cause lateral expansion and a second movement in which separator ref. 140 is advanced to cause vertical expansion, thus two different movements).  

Regarding claim 20, Aghayev discloses the placeholder according to claim 16, wherein the expansion device for setting the placeholder between the closed and the expanded state includes a screw spindle with a screw head, by operation of which the change in the lateral extension as well as the vertical distance is controlled (ref. 170 is considered to be a screw spindle with a screw head for receiving a tool, paragraphs [0065 - 67] discloses that rotation of the screw enables change in both the lateral and the vertical directions).

Regarding claim 31, Aghayev discloses an intervertebral cage (Abstract) fully capable of functioning as a placeholder for spinal surgery, comprising: 
- an upper support (paragraph [0054], ref. 120a, Fig. 1) having an upper support surface (top surface) and a lower support (paragraph [0054], ref. 120b, Fig. 1)  having a lower support surface (bottom surface), the relative position of the upper support and the lower support being changeable (Fig. 9A), wherein the upper as well as the lower support surface each have a first sub-surface and a second sub-surface, which touch at edges thereof when the placeholder is in a closed state (the sub-surfaces are comprised of the mating surfaces of recesses and arms  refs. 139, 138 as shown in Figs. 9B-9D wherein they touch in the closed position, Fig. 9B) and 
- an expansion device (paragraph [0054], refs. 140, 170, 180), by application of which the upper support surface and the lower support surface are each variable in lateral extension by a lateral moving apart of the first subsurface and second sub-surface of each of the upper support surface and the lower support surface up to a maximum separation amount between a minimum lateral extension and a maximum lateral extension (paragraphs [0065-67], Fig. 9C) as well as in a vertical distance between a minimum height and a maximum height of the placeholder (Fig. 9D), so that the placeholder can be adjusted between a closed and an expanded state (Figs. 9A-9D); and 
- wherein the expansion device is configured to carry out the change in the lateral extension and the vertical distance in two movement courses which are independent of one another and freely definable and coded in the placeholder, by operation of a single drive (paragraph [0067] discloses a first movement in which spacers refs. 180 are moved towards one another to cause lateral expansion and a second movement in which separator ref. 140 is advanced to cause vertical expansion, thus two different movements).

Regarding claim 32, Aghayev discloses the placeholder according to claim 31, wherein the expansion device for setting the placeholder between the closed and the expanded state includes a screw spindle with a screw head, by operation of which the change in the lateral extension as well as the vertical distance is controlled (ref. 170 is considered to be a screw spindle with a screw head for receiving a tool, paragraphs [0065 - 67] discloses that rotation of the screw enables change in both the lateral and the vertical directions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghayev et al. (US 2017/0209282 A1) in view of Shoshtaev (US 2019/0117409 A1)

Regarding claim 30, Aghayev discloses the placeholder according to claim 16, except for having a minimum height of greater than or equal to 7 mm in the closed state and a maximum height of less than or equal to 14 mm in the expanded state and a lateral extension of greater than or equal to 13 mm in the closed state.

Regarding claim 42, Aghayev discloses the placeholder according to claim 31, having a minimum height of greater than or equal to 7 mm in the closed state and a maximum height of less than or equal to 14 15Application No. 17/051,619 mm in the expanded state and a lateral extension of greater than or equal to 13 mm in the closed state

Shoshtaev teaches an analogous expansion device (Abstract) in which the device has a minimum height of greater than or equal to 7 mm in the closed state (paragraph [0274]) and a maximum height of less than or equal to 14 mm in the expanded state (paragraph [0274]) and a lateral extension of greater than or equal to 13 mm in the closed state (paragraph [0274]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aghayev such that it has a minimum height of greater than or equal to 7 mm in the closed state and a maximum height of less than or equal to 14 mm in the expanded state and a lateral extension of greater than or equal to 13 mm in the closed state, as taught by Shoshtaev for the purpose of increasing and maintaining the distance between vertebral bodies (paragraph [0274]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773